Exhibit 77(a)(1) ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BOARDS OF DIRECTORS/TRUSTEES ING ASIA PACIFIC HIGH DIVIDEND EQUITY INCOME FUND ING EQUITY TRUST ING FUNDS TRUST ING GLOBAL ADVANTAGE AND PREMIUM OPPORTUNITY FUND ING GLOBAL EQUITY DIVIDEND AND PREMIUM OPPORTUNITY FUND ING INFRASTRUCTURE DEVELOPMENT EQUITY FUND ING INTERNATIONAL HIGH DIVIDEND EQUITY INCOME FUND ING INVESTORS TRUST ING MAYFLOWER TRUST ING MUTUAL FUNDS ING PARTNERS, INC. ING PRIME RATE TRUST ING RISK MANAGED NATURAL RESOURCES FUND ING SENIOR INCOME FUND ING SEPARATE PORTFOLIOS TRUST ING VARIABLE INSURANCE TRUST ING VARIABLE PRODUCTS TRUST (collectively, the “ING Funds”) January 30, 2009 The undersigned, being all of the members of the Boards of Directors/Trustees (the “Board”) of the ING Funds, hereby consent to the adoption of the following resolutions and to the taking of such actions. RESOLVED, that pursuant to Article IV, Section 4.1 of the Amended and Restated Declaration of Trust of ING Asia Pacific High Dividend Equity Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II, Section 2.11 of the Amended and Restated Declaration of Trust of ING Equity Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article III,Section 3.6 of the Trust Instrument of ING Funds Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Amended and Restated Declaration of Trust of ING Global Advantage and Premium Opportunity Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Second Amended and Restated Declaration of Trust of ING Global Equity Dividend and Premium Opportunity Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Declaration of Trust of ING Infrastructure Development Equity Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Declaration of Trust of ING International High Dividend Equity Income Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II, Section 2.6 of the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II, Section 2.11 of the Declaration of Trust of ING Mayflower Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II, Section 2.01 of the Amended and Restated Declaration of Trust of ING Mutual Funds, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II,Section 2 of the Bylaws of ING Partners, Inc., the number of Directors comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 1 of the Agreement and Declaration of Trust of ING Prime Rate Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Declaration of Trust of ING Risk Managed Natural Resources Fund, the number of Trustees comprising the Board shall be fixed at 10: and FURTHER RESOLVED, that pursuant to Article IV, Section 4.1 of the Agreement and Declaration of Trust of ING Senior Income Fund, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article IV, Section 3 of the Declaration of Trust of ING Separate Portfolios Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article III, Section 3.6 of the Trust Instrument of ING Variable Insurance Trust, the number of Trustees comprising the Board shall be fixed at 10; and FURTHER RESOLVED, that pursuant to Article II, Section 2.11 of the Declaration of Trust of ING Variable Products Trust, the number of Trustees comprising the Board shall be fixed at This consent may be signed in one or more counterparts, each of which shall be deemed to be an original and all of which taken together shall constitute one and the same consent. This consent shall be filed with the Charter Documents of each of the ING Funds and with the minutes of the meetings of the Boards of Directors/Trustees. [The remainder of this document is intentionally left blank.] IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. /s/ Colleen D. Baldwin Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley /s/ John V. Boyer John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny /s/ Patricia W. Chadwick Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews /s/ Robert W. Crispin Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler /s/ Peter S. Drotch Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. /s/ J. Michael Earley Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley /s/ Patrick W. Kenny John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny /s/ Shaun P. Mathews Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews /s/ Sheryl K. Pressler Robert W. Crispin Sheryl K. Pressler Peter S. Drotch Roger B. Vincent IN WITNESS WHEREOF, the undersigned have duly adopted the foregoing resolutions by written consent as of the date first written above. Colleen D. Baldwin J. Michael Earley John V. Boyer Patrick W. Kenny Patricia W. Chadwick Shaun P. Mathews Robert W. Crispin Sheryl K. Pressler /s/ Roger B. Vincent Peter S. Drotch Roger B. Vincent
